  Case 2:19-cv-00048-LGW-BWC Document 55 Filed 08/19/20 Page 1 of 3



                                                                                                 FILED
                      IN THE UNITED STATES DISTRICT COURT                             John E. Triplett, Acting Clerk
                                                                                       United States District Court
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                                                                                   By casbell at 4:15 pm, Aug 19, 2020
                              BRUNSWICK DIVISION


 DINETHA L. RAYNER, individually and as
 administratrix of the Estate of Kelsey Jerome
 Rayner, Sr.,

                Plaintiff,                                  CIVIL ACTION NO.: 2:19-cv-48

        v.

 APPLING COUNTY SHERIFF’S OFFICE;
 SHERIFF MARK MELTON; APPLING
 COUNTY CORRECTIONS OFFICERS
 ADAM BELL; ANTHONY BARWICK;
 JEFFERY HAMILTON; NADIA WATTS;
 ELAINE DOWNDEY; ERNESTINA
 MERCED; BRANDON GRIFFS; and
 WILSON EDWARDS, individually and in
 their official capacities; SOUTHEAST
 CORRECTIONAL MEDICAL GROUP, LLC;
 KACEY NEWBERRY, LPN; CHRISTI
 TURNER, LPN; LYNN MARSH, LPN;
 KNICOLE LEE, FNP; JOHN
 DOE,ADVANCED PRACTICE NURSE; and
 JOHN ROE, M.D.,

                Defendants.


                         THIRD AMENDED SCHEDULING ORDER

       On June 20, 2019, the Court issued a Scheduling Order in this case setting forth certain

deadlines and instructions. Doc. 32. The parties moved for two extensions of these deadlines,

docs. 43, 47, which the Court granted. Docs. 44, 48. On June 4, 2020, the Court issued a stay

in this case, staying the deadlines in this case until August 17, 2020, so the parties could pursue

mediation. Doc. 52. On August 18, 2020, pursuant to the parties’ request, the Court conducted

a telephonic status conference to discuss the stay and the schedule for remaining deadlines.
    Case 2:19-cv-00048-LGW-BWC Document 55 Filed 08/19/20 Page 2 of 3



Doc. 54. In consideration of the parties’ submissions and statements made during the August

18, 2020 conference, the Court sets forth the following deadlines in the case.


WRITTEN DISCOVERY UNDER RULES 33
THROUGH 36 OF THE FEDERAL RULES OF CIVIL
PROCEDURE 1                                                                             October 23, 2020


DISCOVERY DEPOSITIONS OF WITNESSES WHO
HAVE NOT BEEN DESIGNATED AS EXPERTS                                                     October 23, 2020


LAST DAY TO SERVE EXPERT WITNESS REPORTS
BY PLAINTIFF                                                                         November 23, 2020


LAST DAY TO SERVE EXPERT WITNESS REPORTS
BY A DEFENDANT                                                                        December 22, 2020


DISCOVERY DEPOSITIONS OF WITNESSES WHO
HAVE BEEN DESIGNATED AS EXPERTS                                                        February 19, 2021


POST-DISCOVERY STATUS REPORT DUE 2                                                     February 23, 2021


POST-DISCOVERY STATUS CONFERENCE                                                       February 25, 2021


LAST DAY FOR FILING ALL CIVIL MOTIONS,
INCLUDING DAUBERT MOTIONS, BUT
EXCLUDING MOTIONS IN LIMINE                                                                  April 9, 2021

LAST DAY FOR FILING RESPONSES TO ALL CIVIL
MOTIONS, INCLUDING DAUBERT MOTIONS, BUT
EXCLUDING MOTIONS IN LIMINE                                                                  May 7, 2021



1
        The Court fully expects the parties to have initiated all discovery requests by this deadline.
2
        A Status Report Form is available on the Court’s website www.gasd.uscourts.gov under “forms.”
The parties are directed to use the content and format contained in this Form when reporting to the Court.


                                                     2
  Case 2:19-cv-00048-LGW-BWC Document 55 Filed 08/19/20 Page 3 of 3



DEPOSITIONS OF ALL WITNESSES TAKEN FOR USE
AT TRIAL                                                                          May 21, 2021


PRE-TRIAL ORDER DUE                                                               June 30, 2021


       All deadlines and instruction contained in the Court’s previous Orders remain in full

force and effect. Docs. 32, 44, 48.

       SO ORDERED, this 19th day of August, 2020.




                                      ____________________________________
                                      BENJAMIN W. CHEESBRO
                                      UNITED STATES MAGISTRATE JUDGE
                                      SOUTHERN DISTRICT OF GEORGIA




                                               3
